               Case 2:21-cr-00039-RSM Document 25 Filed 04/19/21 Page 1 of 1




 1                                                      CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE
 6
     UNITED STATES OF AMERICA,                         )   No. CR21-039-RSM
 7                                                     )
                     Plaintiff,                        )
 8                                                     )   ORDER GRANTING
                v.                                     )   MOTION TO PROCEED WITH
 9                                                     )   SENTENCING HEARING BY VIDEO
     CHRISTIAN ASENCIO,                                )
10                                                     )
                     Defendant.                        )
11                                                     )
12          THE COURT has considered Christian Asencio’s unopposed motion to proceed
13   with his sentencing hearing by video, along with all the records and files in this case.
14          THE COURT NOW ORDERS that the sentencing hearing scheduled for
15   May 18, 2021, shall take place over video.
16          DATED this 19th day of April 2021.
17
18                                                    A
                                                      RICARDO S. MARTINEZ
19                                                    CHIEF UNITED STATES DISTRICT
                                                      JUDGE
20
21
22
     Presented by:
23
     s/ Corey Endo
24
     Assistant Federal Public Defender
25   Attorney for Christian Asencio
26

                                                                    FEDERAL PUBLIC DEFENDER
       ORDER TO PROCEED WITH SENTENCING                                1601 Fifth Avenue, Suite 700
       HEARING BY VIDEO                                                  Seattle, Washington 98101
       (United States v. Asencio, CR21-039-RSM) - 1                                 (206) 553-1100
